[Cite as State ex rel. Varholick v. Donnelly, 2014-Ohio-2655.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101241



       STATE OF OHIO, EX REL. JAMES VARHOLICK
                                                                 RELATOR

                                                      vs.

                      MICHAEL P. DONNELLY, JUDGE
                                                                 RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                            Writ of Procedendo
                                            Motion No. 475359
                                            Order No. 475709

        RELEASE DATE:                 June 16, 2014
RELATOR

James Varholick, pro se
No. 5730485
Marion Correctional Institution
P.O. Box 57
Marion, Ohio 43301

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
9th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
KATHLEEN ANN KEOUGH, J.:

      {¶1} James Varholick has filed a complaint for a writ of procedendo. Varholick

seeks an order from this court, that requires Judge Michael P. Donnelly to render a ruling

with regard to a motion captioned “motion to return one 2002 Ford F-150 King Ranch

truck forfeited in violation of O.R.C. 2933.43 & O.R.C. 4511.19 on February 23, 2007”,

which was filed in State v. Varholick, Cuyahoga C.P. No. CR-06-485615-A.

      {¶2} Attached to Judge Donnelly’s motion for summary judgment is a copy of a

judgment entry, journalized on May 20, 2014, which demonstrates that a ruling has been

rendered with regard to Varholick’s motion to return forfeited property.        Thus, the

complaint for a writ of procedendo is moot. State ex rel. Jerninghan v. Cuyahoga Cty.

Court of Common Pleas, 74 Ohio St.3d 278, 1996-Ohio-117, 658 N.E.2d 723; State ex

rel. Gantt v. Coleman, 6 Ohio St.3d 5, 450 N.E.2d 1163 (1983).

      {¶3} Accordingly, we grant Judge Donnelly’s motion for summary judgment.

Costs to Judge Donnelly. Costs waived. The court directs the clerk of court to serve all

parties with notice of this judgment and its date of entry upon the journal as required by

Civ.R. 58(B).

      {¶4} Writ denied.




KATHLEEN ANN KEOUGH, JUDGE

KENNETH A. ROCCO, P.J., and
EILEEN A. GALLAGHER, J., CONCUR